Order entered September 21, 2018




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-18-00681-CV

                          IN THE INTEREST OF M.P., MINOR CHILD

                         On Appeal from the 255th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DF-17-08868

                                             ORDER
           The reporter’s record in this appeal has not been filed, although appellant’s docketing

statement reflects he requested preparation of the reporter’s record on August 2, 2018.

Accordingly, we ORDER Joe Rivera, Official Court Reporter of the 255th Judicial District

Court, to file the record no later than October 22, 2018.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Rivera and the

parties.

                                                        /s/   DAVID EVANS
                                                              JUSTICE